Citation Nr: 1529411	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-39 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder, to include residuals of a retina tear, loss of vision, and in-service eye infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 2003 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In November 2012, the Board remanded the Veteran's claim for further development.  Thereafter, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in March 2013, continuing to deny the Veteran's claim for service connection.  The claim has now returned to the Board for further appellate review.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA files associated with the Veteran.  A review of the documents in those file reveals that certain documents, including private treatment records and the June 2015 appellate brief, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's claim should also take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board sincerely apologizes for the additional delay of adjudication of the Veteran's claim, but a remand is necessary before the Veteran's claim on appeal can be adjudicated to ensure a complete record on which the Board can base its decision.

The Veteran seeks service connection for an eye disorder, to include eye infections, eye discharge, a feeling of fullness, eye pain, and blurred vision.

As mentioned in the introduction, in November 2012, the Board remanded the Veteran's claim because it found that the June 2006 VA examination was inadequate.  Thus, the Board instructed the AOJ to schedule the Veteran for a new VA examination to address the nature and etiology of the Veteran's eye disorder(s).  The Board's remand instructed the examiner to identify any currently diagnosed conditions of the Veteran's eyes.  For any previously diagnosed condition that was no longer present, the examiner was to address that issue.  The examiner was then asked to address whether any of the Veteran's currently-diagnosed eye disabilities were related to her service, to include the visual problems noted in the Veteran's service treatment records, as well as the Veteran's lay statements concerning her in-service visual problems.  Finally, the examiner was asked to provide an opinion as to whether it was at least as likely as not that any refractive error of the eyes and any other congenital or developmental defect of the eyes were aggravated by the Veteran's military service, and whether there is any superimposed disease or injury that creates additional disability.

In January 2013, the Veteran was afforded a new VA examination.  With regard to whether the Veteran had been diagnosed with any eye condition other than a congenital or developmental error of refraction, the examiner only noted a retinal tear in the right eye diagnosed in 2006 and a retinal hole in the left eye in 2006.  With regard to the retinal tear, the examiner opined that the retinal tear was less likely than not incurred in, or caused by, an in-service injury.  The examiner noted an examination in October 2004 that diagnosed high myopia and astigmatism with peripheral inferior lattice in the right eye with one hole visible and white without pressure in the left eye, but observed that a retinal tear was not found.  With regard to the diagnosis of a retinal tear, the examiner noted that the Veteran's private treatment records indicated that the Veteran's condition was not a retinal tear, but peripheral retinal lattice, and that laser surgery was performed to correct this.

With regard to the Veteran's lay statements, the examiner noted only that the Veteran's claimed to have been diagnosed with a retinal tear during active duty service in Iraq in 2006.  The examiner also noted the Veteran's complaints of floaters in both eyes.

Finally, with regard to all of the Veteran's previously diagnosed eye conditions, the examiner only noted that bilateral refractive error/myopia, bilateral astigmatism, and bilateral lattice degeneration were present during the examination, and that there was no evidence of an eye infection/conjunctivitis, left eye retinal hole, or right eye scotoma.  Concerning the Veteran's history of right retinal tear, the examiner noted laser scarring but no tear present upon examination.

The Board finds that the development directed in the last remand was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

First, although the examiner noted the Veteran's diagnoses of refractive error/myopia and astigmatism, which are congenital or developmental defects, the examiner failed to address whether such was aggravated by the Veteran's military service, and whether there is any superimposed disease or injury that creates additional disability.  Second, the examiner failed to discuss the significance, if any, of the Veteran's in-service visual problems highlighted by the Board in the November 2012 remand, including the following: having to be evacuated from Iraq in 2004 for evaluation of her vision; her service treatment records' notations of low vision, bilateral visual impairment, refractive error, myopia, and astigmatism; or the June 2005 line of duty determination that the Veteran's visual problems began in February 2004 while she was on active duty.  Third, although the examiner noted a diagnosis of bilateral lattice degeneration, the examiner failed to provide an opinion as to the etiology of that condition.  In that same regard, the examiner failed to address the etiology any of the other previously-diagnosed conditions requested by the Board in the November 2012 remand (conjunctivitis, left eye hole in retina, right eye round hole without detachment) except to note that those conditions were not present during the examination.  Finally, the examiner did not address the Veteran's lay statements concerning recurrent eye infections, eye discharge, or eye pain.  In this regard, the Board notes that a VA examination must consider lay evidence of in-service incurrence and/or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Thus, the Veteran should be scheduled for a new VA examination by a different VA examiner to determine the nature and etiology of any eye condition diagnosed after the Veteran was discharged from active duty.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).
 
Furthermore, a review of the record shows VA treatment records dated through June 2013.  Since the Veteran's claim is being remanded, the RO should ensure that the most current and relevant VA treatment records are obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any additional records that are relevant to her claim, and to provide the necessary information in order for the VA to assist her in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records related to her eye disorder(s).  The record currently reflects VA treatment records dated through June 2013.

2.  The Veteran should also be given an opportunity to identify any additional healthcare providers who have treated her for her eye disorder(s) since service.  After securing any necessary authorizations from her, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  

3.  If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any eye disorder diagnosed after the Veteran was discharged from active duty.  The VA examiner should thoroughly review the Veteran's entire claims file (i.e. both the paper and electronic claims file), as well as a copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

All indicated tests and studies must be accomplished and all clinical findings must be reported in detail, to include an explanation of how they relate to any of the Veteran's diagnoses.

First, the examiner must indicate all current diagnoses related to the Veteran's eyes, to include whether each of the following previously-diagnosed disorders are present: bilateral refractive error/myopia; bilateral astigmatism; right eye retinal tear, status-post laser surgery; left eye retinal hole; recurrent eye infections/conjunctivitis; and right eye scotoma.  If any of the previously identified diagnoses are not present, the examiner must nevertheless address the nature and etiology of those conditions.

Second, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any of the currently-diagnosed disorder(s) of the eyes was caused by, related to, or aggravated by, the Veteran's active military service.  The examiner must specifically address the Veteran's visual problems noted in her service treatment records, to include having to be evacuated from Iraq in 2004 for evaluation of her vision, the 2005 line of duty determination indicating an injury in 2004, as well as the diagnoses of low vision, bilateral visual impairment, refractive error/myopia, and astigmatism.

Third, the examiner must provide an opinion regarding any congenital or developmental defect identified during the examination, to include refractive error of the eye/myopia or astigmatism, in light of the examination findings and the Veteran's service and post-service treatment records.  The examiner is asked to specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that any congenital or developmental defect was aggravated by the Veteran's military service; specifically, the examiner must address whether there is any superimposed disease or injury that creates additional disability.

In providing any opinion, the examination must consider the Veteran's private treatment records, VA treatment records, and service treatment records.  In addition, the examiner's opinion should also reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

5.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




